Citation Nr: 0218599	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  00-06 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for traumatic 
arthritis of the shoulders.

3.  Entitlement to service connection for ischemic heart 
disease.

[Issues involving service connection for traumatic 
arthritis of the spine and for peripheral neuropathy of 
the lower extremities will be addressed in a later Board 
decision.]


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from December 1943 to 
December 1945, including time spent as a prisoner of war 
(POW).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of June 1999 
which denied service connection for a psychiatric disorder 
(including post-traumatic stress disorder (PTSD)), 
ischemic heart disease, peripheral neuropathy of both 
lower extremities, and traumatic arthritis of the 
shoulders and of the spine (cervical, thoracic, and lumbar 
segments).

The present Board decision addresses the issues of service 
connection for a psychiatric disorder, traumatic arthritis 
of the shoulders, and ischemic heart disease.  In 
accordance with 38 C.F.R. § 19.9, the Board is undertaking 
additional development of the evidence on issues of 
service connection for traumatic arthritis of the spine 
and for peripheral neuropathy of the lower extremities; 
when such development is completed, the Board will prepare 
a separate decision on those issues.


FINDINGS OF FACT

1.  The veteran was a POW for a number of months during 
World War II.

2.  He now has depression, which is presumptively related 
to his POW experience.

3.  He now has traumatic arthritis of the shoulders, which 
is presumptively related to his POW experience.

4.  He does not currently have ischemic heart disease.


CONCLUSIONS OF LAW

1.  Depression was incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  Traumatic arthritis of the shoulders was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

3.  Claimed ischemic heart disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran had active service in the Army (air corps) 
from December 1943 to December 1945.  He performed duties 
as an airplane gunner.  After his plane was shot down and 
he had to parachute to safety, he was captured by the 
enemy and was a POW of the German government from October 
1944 to May 1945.  His decorations include the Purple 
Heart medal.  Service medical records do not reveal any of 
the disorders now claimed for service connection.  At his 
December 1945 service discharge examination, he reported 
his jaw was injured in Germany in October 1944.  The 
cardiovascular system and musculoskeletal system were 
normal on objective examination.

On a VA examination of March 1947, the veteran reported 
that he had had to parachute to safety in service.  He 
noted he had been captured by German civilians, who beat 
him, including a blow to the jaw.  On orthopedic 
examination, there were no complaints or findings of 
abnormalities of the spine or shoulders.  Right elbow 
scars, from flak wounds in combat, were noted.  There was 
some relaxation of the right temporomandibular joint of 
the jaw.  Examination of the cardiovascular system was 
normal.  Malnutrition and diarrhea while a POW were 
reported.  A psychiatric examination noted some anxiety 
psychoneurosis.

In March 1996, a VA POW social work survey was conducted.  
The veteran reported jaw difficulty since being struck by 
his POW captors.  He noted he had severe weight loss when 
a POW.  He reported shoulder pain since the previous week.  
He gave a history of vertigo resulting in falls causing 
back problems.  He gave a history of transient ischemic 
attacks in the 1990s.  The veteran noted that he had 
worked 40 years in the construction business before 
retiring.  On a POW physical examination, he reported 
having had problems with malnutrition and diarrhea while a 
POW.  He said he had cervical, thoracic, and lumbar pain 
secondary to back trauma, and occasional left shoulder 
stiffness.  There was a history of a right ankle fracture.  
He gave a history of borderline hypertension for 5 years.  
He gave a history that he had worked in the construction 
industry and had suffered multiple falls, resulting in 
trauma, including "fractures" to his cervical, thoracic, 
and lumbar spine, as well as bilateral scapular 
"fractures."  It was noted that no records of such 
injuries were available.  On examination, the heart was 
normal.  There was some limitation of motion in the 
cervical and lumbar spinal regions.  On a psychiatric 
examination, he reported minor injury to his right arm 
when bailing from his plane.  Initially, he said he had 
not had any physical injury during his captivity, but he 
then noted he had been hit in the face by a civilian while 
being captured.  He also reported multiple falls due to 
transient ischemic attacks.  He reported no prior 
psychiatric treatment, and there was an impression of no 
psychiatric illness.

At a VA cardiovascular examination in February 1999, the 
veteran gave a history of hypertension and diabetes for 
about 4 years.  He reported no history consistent with 
angina, denied ever having had any history of ischemic 
heart disease, and stated that he only vascular problem he 
had experienced was transient ischemic attacks.  Because 
the veteran reported shortness of breath on exertion, he 
was referred for an echocardiogram to evaluate his left 
ventricular function.  The April 1999 echocardiogram 
disclosed no left ventricular wall abnormalities, and 
showed normal left ventricular function, and no 
significant valve abnormalities.  Ischemic heart disease 
was not diagnosed on this examination.

At a VA psychiatric examination in February 1999, the 
veteran reported stressors while a POW.  He related that 
he had some dreams of POW experiences and some sleep 
difficulty.  Current mental status examination was 
essentially within normal limits.  In reporting the 
assessment, the examiner noted that although the veteran 
had some of the symptoms of PTSD, he did not completely 
meet the PTSD diagnostic criteria.  In reporting the 
impression, the examiner stated that the veteran's 
depression seemed to be stable.

On a VA spine examination in February 1999, the veteran 
reported that when he was a POW he was forced to march 12 
to 14 hours per day in freezing weather with very small 
quantities of food.  On examination of the spine, he said 
he had no injuries to his cervical spine at the time of 
service, and had only developed neck pain in the last 
several years.  X-rays of the cervical spine showed 
moderate to severe degenerative joint disease.  The 
diagnosis was degenerative joint disease of the cervical 
spine, unrelated to military service.  

At a March 1999 VA examination of the joints, the veteran 
reported that he injured his right shoulder about 20 years 
earlier, when he fell off a scaffold and dislocated his 
right shoulder.  He said he sustained bilateral scapular 
"fractures" in the past, and had problems with them ever 
since.  He said he never had an operation on his 
shoulders.  A report of X-rays of both shoulders noted 
severe deformities of the scapulae that appeared to be 
post-traumatic.  The clinical examiner commented that 
there was arthritis of both shoulders, more on the right 
than on the left.  The clinical impressions included right 
shoulder degenerative joint disease status post 
dislocation and scapula fracture.  

At a March 1999 VA cold injury examination, the veteran 
related he experienced multiple episodes of extreme cold 
while a POW, with some frostbite.  The heart was normal on 
general examination.  There was some evidence of increased 
sensitivity due to cold, but the examiner said this was 
difficult to assess due to a recent diagnosis of diabetes 
mellitus.

In September 1999, a July 1993 statement from M. Biscotti, 
M.D., was received.  This doctor stated that to the best 
of his knowledge there is no sure way to distinguish 
between degenerative joint disease due to trauma and 
degenerative joint disease caused by aging.  He said that 
only overwhelming historical evidence could lead a 
physician to diagnose one or the other.  He said that 
people exposed to repeated trauma to the joints will 
develop arthritis which is indistinguishable from 
degenerative joint disease caused by aging.

II.  Analysis

As to the issues addressed in the present Board decision, 
the file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has 
been notified of the evidence necessary to substantiate 
his claims.  He did not identify any treatment records, 
despite having been requested to do so.  VA examinations 
have been provided.  The Board is satisfied that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159; Quartuccio v. Principi, 16 Vet.App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., arthritis and organic heart 
disease) which are manifest to a compensable degree within 
the year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In the case of a veteran who was a POW for 30 days or 
more, service connection will also be rebuttably presumed 
for certain diseases which are manifest to a compensable 
degree at any time after service.  Among such diseases are 
the psychiatric conditions of dysthmic disorder (or 
depressive neurosis), any of the anxiety states, and a 
psychosis.  Another such condition is post-traumatic 
osteoarthritis.  Another such condtion is beriberi 
(including beriberi heart disease); for purposes of this 
provision, the term "beriberi heart disease" includes 
ischemic heart disease in a former POW who had experienced 
localized edema during captivity.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

With regard to a psychiatric disorder, the veteran does 
not currently have a diagnosis of PTSD.  Although the 
veteran's combat and POW experiences clearly indicate 
there is a stressor for any PTSD which might be diagnosed, 
a current diagnosis of PTSD is one of the requirements for 
service connection for such disorder.  38 C.F.R. 
§ 3.304(f); Degmetich v. Brown, 104 F3d 1328 (1997).  As 
there is no current diagnosis of PTSD, service connection 
is not warranted for this particular psychiatric condition 
at this time.  If in the future PTSD is diagnosed, no 
doubt it will be service connected.  The POW provisions 
list other psychiatric disorders, such as depression, 
which may be service connected on a presumptive basis.  A 
VA examination shortly after service noted some anxiety 
psychoneurosis, although the veteran reportly has not 
received psychiatric treatment since then.  The recent VA 
examination noted depression was stable, and the Board 
will assume that a valid diagnosis of depression has been 
made.  It appears that at least at some point since 
service the depression has been to a compensable degree.  
There is no persuasive evidence to rebut the presumption 
that depression is related to POW experiences.  With 
application of the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board finds that the veteran has depression 
which was incurred in service, and service connection for 
such psychiatric disorder is granted.  

The veteran also claims service connection for traumatic 
arthritis of the shoulders.  It is reasonable to assume 
that, in parachuting from his airplane during World War 
II, being beaten when captured, and in suffering 
privations as a POW, he had some trauma to his shoulders.  
The recent VA examination included findings indicative of 
traumatic arthritis of the shoulders.  It appears that at 
least at some point since service the traumatic arthritis 
of the shoulders has been to a compensable degree.  
Although there is a vague history of post-service shoulder 
trauma, such post-service trauma may only have had a 
cumulative effect on the trauma previously experienced as 
a POW.  There is no persuasive evidence to rebut the 
presumption that traumatic arthritis of the shoulders is 
related to POW experiences.  With application of the 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the 
Board finds that the veteran has traumatic arthritis of 
the shoulders which was incurred in service, and service 
connection for such condition is granted.

With regard to ischemic heart disease, the service medical 
records, and post-service medical evidence including the 
latest VA examination, indicate the veteran does not have 
ischemic heart disease.  One requirement for service 
connection is competent medical evidence that the claimed 
condition currently exists.  Degmetich, supra.  As the 
medical evidence shows there is no current ischemic heart 
disease, service connection is not in order.  If in the 
future the veteran is diagnosed with this condition, he 
can again claim service connection under the POW 
presumption.  However, the preponderance of the evidence 
is against his current claim; thus the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for depression is granted.

Service connection for traumatic arthritis of the 
shoulders is granted.

Service connection for ischemic heart disease is denied.

		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

